EXHIBIT 16.1 September 7, 2010 U.S. Securities and Exchange Commission treet N.E. Washington, D.C. 20549 We have been furnished with a copy of the response to Item 4.01 of Form 8-K for the event that occurred on September 7, 2010, to be filed by our former client, Global Gate Property Corp.We agree with the statements made in response to that Item insofar as they relate to our Firm. Very truly yours, /s/ Ronald R. Chadwick, P.C. Ronald R. Chadwick, P.C., Certified Public Accountant cc:Mr. Gary S. Ohlbaum
